Title: From Benjamin Franklin to Larwood, Van Hasselt & Van Suchtelen, 11 March 1782
From: Franklin, Benjamin
To: Larwood, Van Hasselt & Van Suchtelen


Gentlemen,
Passy, March 11. 1782
I received your respected Favour of the 4th. Instant, containing a List of the Bills in your Possession drawn in favour of Mr. Ross amounting to 40,958. Bank. I shall take Care by the next Post to place Funds in the Hands of Messrs. Fizeaux & Grand for the Payment of those Bills, to which House in Amsterdam you will be pleased to apply, with great Regard I have the honour to be Gentlemen, Your most obt. &c.
Messrs. Lawood, Van Hasselt, Van Scutelen.
